DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The title of the invention is listed in the 12/20/2019 specification as “DOOR ARRANGEMENT WITH ARTICULATED ARM, AIRCRAFT AREA WITH DOOR ARRANGEMENT AND AIRCRAFT WITH AIRCRAFT AREA”.  There are some places in the file wrapper where the Title of the Instant Application are missing, so the Examiner wanted to point out that there is a Title.  

Allowable Subject Matter
Claims 14, 16, 17, & 19-28 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “wherein the second articulated link arranged at the first end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation running perpendicular to one another, or the third articulated link arranged at the second end of the articulated arm is configured to turn about at least two axes of rotation, the two axes of rotation running perpendicular to one another” in combination with the remaining claim elements as set forth in claim 14.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein at least one of the arm members comprises at least two portions and being configured to move at least the two portions relative to one another in a longitudinal direction of the respective arm member” in combination with the remaining claim elements as set forth in claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647